 In the Matter Of VALLEY MOULD AND IRON CORPORATIONandLODGE1029, AMALGAMATED ASSOCIATIONOF IRON, STEEL,AND TINWORKERSOF NORTH AMERICACase No. R-542SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 23, 1938On February 4, 1938, the National LaborRelations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitledcase.The Direction of Election directed thatan elec-tion by secret ballot be conducted under the direction and supervisionof theRegionalDirector for the Thirteenth Region (Chicago,Illinois)among the hourly paid and piece-work production andmaintenance employees of Valley Mould and Iron Corporation,Chicago, Illinois, herein called the Company, who were on its payroll as ofMay 31, 1937, excluding clerical and supervisory employees,those named in the pay roll but whose employment had been termi-nated prior to May 31, 1937, and those who have since quit or beendischarged for cause, to determine whether such employees desireto be represented by Steel Workers Organizing Committee for Amal-Workers of - NorthAmerica, Lodge No. 1029, affiliated with the Committee for Indus-trial Organization, herein called the Amalgamated, or Valley MouldIndependent Employees' Union, South Chicago Works, for the pur=poses of collective bargaining, or by neither.Pursuant to the Direction of Election, balloting was conducted onFebruary 18, 1938.Full opportunity was accorded to all parties tothis investigation to participate in the conduct of the secret ballotand to make challenges.The Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceed-ings his Intermediate Report on the election.No objections or excep-tions to the Intermediate Report have been filed by any of the parties.15 N. L. R. B. 95.133 134NATIONAL LABOR RELATIONS BOARDSeventeen employees hired by the Company after May 31, 1937,have filed a petition praying for a special election at which they willbe given the opportunity to vote for representatives for the purposesof collective bargaining.At the hearing it was stipulated by all par-ties that those employees added to the pay roll after May 31, 1937,would-not be eligible to vote.The stipulation expressly excludedthe seventeen petitioning employees by name, by referring to the ineli-gibility of those whose names appear on Board Exhibit No. 5.2 - Thepetition of the seventeen employees is, therefore, dismissed.As to the election and its results, the Regional Director reported asfollows :Total number eligible-------------------------------------220Total ballots cast ------------------------------------------205Ballots cast for Steel Workers Organizing Committee forAmalgamated Association of, Iron, Steel, and Tin WorkersofNorth America, Lodge No. 1029, affiliated with theC. I. 0-------------------------------------------------03Ballots cast for the Valley Mould Independent Employees'Union, South Chicago Works----------------------------97Ballots cast by those employees desiring neither organiza-tion----------------------------------------------------4Challenged ballots cast------------------------------------0Blank ballots cast----------------------------------------0Ballots spoiled or void------------------------------------1-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations, Series1, as amended,IT Is HEREBY CERTIFIED that Steel Workers Organizing Committeefor Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Lodge No. 1029, affiliated with the Committee forIndustrial Organization, has been selected by a majority of the hourlypaid and piece-work production and maintenance employees of Val-leyMould and Iron Corporation, Chicago, Illinois, excluding cleri-cal and supervisory employees, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, Steel WorkersOrganizing Committee for Amalgamated Association of Iron, Steel,and Tin Workers of North America, Lodge No. 1029, affiliated withthe Committee for Industrial Organization, is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.2Transcript, p. 32.